DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. The claim(s) recite(s) a method of managing a tournament. This is a method of organizing human activity because it is a method of managing social relations/activities between people. (A tournament is a game played between people. Games are social activities.) Furthermore, the steps are mental steps that can be performed by a person using pen and paper.
This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor and memory devices are part of a generic computer. The EMGs are generic computers. And the network is generic. This is readily apparent from paragraphs 90-92 of Applicant’s specification:
[0090] FIG. 1 illustrates several different models of EGMs which may be networked to various gaming related servers. Shown is a system 100 in a gaming environment including one or more server computers 102 (e.g., slot servers of a casino) that are in communication, via a communications network, with one or more gaming devices 104A-104X (EGMs, slots, video poker, bingo machines, etc.) that can implement one or more aspects of the present disclosure. The gaming devices 104A-104X may alternatively be portable and/or remote gaming devices such as, but not limited to, a smart phone, a tablet, a laptop, or a game console. Gaming devices 104A-104X utilize specialized software and/or hardware to form non-generic, particular machines or apparatuses that comply with regulatory requirements regarding devices used for wagering or games of chance that provide monetary awards.

[0091] Communication between the gaming devices 104A-104X and the server computers 102, and among the gaming devices 104A-104X, may be direct or indirect using one or more communication protocols. As an example, gaming devices 104A-104X and the server computers 102 can communicate over one or more communication networks, such as over the Internet through a website maintained by a computer on a remote server or over an online data network including commercial online service providers, Internet service providers, private networks (e.g., local area networks and enterprise networks), and the like (e.g., wide area networks). The communication networks could allow gaming devices 104A-104X to communicate with one another and/or the server computers 102 using a variety of communication-based technologies, such as radio frequency (RF) (e.g., wireless fidelity (WiFi®) and Bluetooth®), cable TV, satellite links and the like.

[0092] In some embodiments, server computers 102 may not be necessary and/or preferred. For example, in one or more embodiments, a stand-alone gaming device such as gaming device 104A, gaming device 104B or any of the other gaming devices 104C-104X can implement one or more aspects of the present disclosure. However, it is typical to find multiple EGMs connected to networks implemented with one or more of the different server computers 102 described herein.

Since the Alice decision, implementation of an abstract idea on generic computers is not patent-eligible without “significantly more.” Neither the abstract idea itself nor parts of the abstract idea can supply “significantly more” than the abstract idea. As written, current claims are drawn to an abstract idea with essentially the words “implement it” on a generic computer appended thereto. As such, the claims are not patent-eligible. 
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.
Response to Arguments
Applicant's arguments filed 21 October 2022 have been fully considered but they are not persuasive.
Applicant argues that applying a different scoring algorithm to calculate winning amounts and displaying this score to the user is somehow not abstract. Clearly, this is not the case. Applying some unclaimed score calculation method to calculate player scores cannot cross the barrier into eligibility. 
As for Applicant’s argument that the claims represent a technical solution to a technical problem, as MPEP §2106.05(a) third paragraph states:
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.

The specification does not discuss any technical problem or any technical solution. The “problems” Applicant discusses in the remarks are not mentioned in the specification. It is not apparent from the record that one of ordinary skill would have recognized the existence of any of these supposed “technical problems.” Nor is there any evidence that the claimed invention would solve these problems if they existed.
Furthermore, the claims are not drawn to a solution to a problem. The claims are drawn simply to a method of managing a tournament by following a series of mental steps. The “determining” steps and the “sending” steps are all mental steps. The other limitations merely tell us to implement these mental steps on generic computers (or conventional “gaming machines”) connected by a generic network.
Applicant argues that the method cannot be done by a human as a practical matter because a large number of people may participate in a tournament. First of all, this is not commensurate in scope with the claims – the claims merely require a plurality of participants. A plurality means, “at least two.” A human can easily perform the claimed method for two participants.
Furthermore, the courts have repeatedly held that the use of a computer because of its efficiency is not enough to make a claim eligible. Applicant’s arguments that the human mind cannot cope with the large number of players that might participate in the tournament is essentially an argument that computers are more efficient than humans at processing data. This does not make the claims patent-eligible.
Applicant argues that a system for managing a tournament does not implement a method of managing social relationships/activities between people – even though the claims merely list a number of method steps and specify that these steps are to be implemented on generic/conventional computer hardware. For obvious reasons, this is not persuasive. Merely reciting an abstract idea as a series of method steps to be carried out by generic/conventional computer is not patent-eligible since the Alice decision unless there is “significantly more.” These claims do not include “significantly more.”
Applicant argues that a tournament is not a “game.” This is not persuasive. A tournament is defined as “a series of games or contests that make up a single unit of competition (as on a professional golf tour), the championship playoffs of a league or conference, or an invitational event.” (Merriam-Webster Dictionary, https://www.merriam-webster.com/dictionary/tournament). Clearly, a “tournament” is a “game.”
Applicants arguments concerning what particular judges at the CAFC must have meant by their questions during oral arguments are better argued before the CAFC. 
Applicant argues that the Examiner focused on a single word in the claims and failed to consider any other limitations. This is clearly not the case. How would it be possible to state that the claims are drawn to a series of mental steps if the Examiner had only seen the word “tournament”? 
Applicant seems to be unhappy that the Examiner failed to write a lengthy Office Action. This is not the standard. The length of the Office Action is not determinative of its validity. In this case, Applicant presents a series of “determining” steps, and “updating” step, and a “sending” step along with the statement that these steps are to be performed by generic computers on a generic network. Each of the steps is something that can be performed by a human. 
Applicant’s only argument on this point is that if hundreds of people enter the tournament, a person would have trouble keeping up with all the data. In other words, Applicant admits that the steps can be performed by a human if the dataset is not very large. The claims do not require a large dataset – they only require two players. In addition, courts have ruled that using computers for their efficiency in performing data handling is not enough to make claims patent-eligible.
For these reasons, the rejection is maintained and made final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799